Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 1 of 9 PagelD @°

Jennifer M. Rohrer, Ph.D.

Licensed Psychologist (FL & GA)
Licensed Clinical Psychologist (VA)
Clinical and Forensic Psychology
813.393.0449
dr.rohrer@capitalpsychology.net

Confidential Psvchosexual Evaluation

March 15, 2021

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Dear Mr. Kamalzadeh:

At your request, I conducted a confidential psychosexual evaluation of Mr. Edgar John
Dawson, Jr., a 47-year-old (DOB: a), White male, regarding his charges of Sexual
Exploitation of Children (2 counts), Criminal Forfeiture in Violation of Exploitation of
Minors, and Criminal Forfeitures.

Mr. Dawson was evaluated on 8/31/20 and 3/2/21 at the Orlando County Jail. The second
session was conducted by telephone.

Sources of Information:

 

Notification of Rights: Prior to proceeding with the interview, Mr. Dawson was advised of
its nature and purpose, the extent to which information obtained could be used, and of his
rights to withhold such information, consult with his attorney, and terminate the
examination at any time that he chose. Verbalizing an agreement of his rights, Mr. Dawson
agreed to participate.

Relevant Background Information: Background information was obtained from available
records; Mrs. Dawson; and Mr. Dawson, who appeared to be a reliable historian for the
purpose of the evaluation. I left a voicemail for Mr. Dawson’s mother but did not receive a
call back from her prior to submission of this report.
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 2 of 9 PagelD 3

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJ]K

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

2

 

 

" Educational History: Mr. Dawson reported that he withdrew from the 11" grade in school,
where he had been enrolled in some special education classes due to having changed
schools frequently due to his parents’ separations. He noted that he “never adapted” to
school until the family moved to Florida at age 11. He stated that he repeated the 2"4 grade
and denied a history of disciplinary action in school.

Employment History: According to Mr. Dawson, he has worked since age 15. At the time of
his arrest in this case, Mr. Dawson had reportedly been working as a welder since October
2018. He stated that he previously worked at the Brevard Zoo from 2012 to 2018,

 
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 3 of 9 PagelD Ae

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

3

resigning after he found a job that paid more money. Mr. Dawson reported that he
previously worked at a concrete plant from 1995 to 2012, at which time, he was laid off. He
denied that he was terminated from any position and further denied having ever applied
for disability benefits.

 

Substance Use History: Mr. Dawson reported that he consumed alcohol about 2 times per
week, having about three drinks on each occasion. He denied use of any illicit substance
and further denied a history of substance abuse treatment.

Criminal History: According to Mr. Dawson, he was arrested for the offense of Petit Theft in
Brevard County, Florida and subsequently completed a diversion program.

Telephone Interview with Mrs. Dawson:
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 4 of 9 PagelD 793

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

 

   
 

Collateral Information:

 
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 5 of 9 PagelD 794

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

5

Mental Status Examination and Behavioral Observations:

Psychological Assessment:

 
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 6 of 9 PagelD 795

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

6

Risk for Sexual Reoffending:

 

PORT Items

 
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 7 of 9 PagelD 796

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

7

 
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 8 of 9 PagelD 797

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

Summary and Conclusions:

 
Case 6:20-cr-00077-WWB-GJK Document 89-2 Filed 03/31/21 Page 9 of 9 PagelD 798

Re: United States of America v. Edgar John Dawson, Jr.
Case No.: 6:20-cr-00077-WWB-GJK

Date of Evaluation: 8/31/20 & 3/2/21

Date of Report: 3/15/21

9

 

Thank you so much for this referral. If further information and/or clarification indicated,
please feel free to contact me.

Respectfully submitted,

Yeunifer. NM. Rohner

Jennifer M. Rohrer, Ph.D.
Licensed Psychologist
